TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 7, 2022



                                       NO. 03-20-00439-CV


           April Brockwell Marek and John Brockwell, Each Individually and as
           Representative of the Estate of Justin Brockwell, Deceased, Appellants

                                                  v.

                          Jamie Slayden and David Slayden, Appellees




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on August 3, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.